Case 1:18-cv-10225-MLW Document 366-1 Filed 08/28/19 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, et al.,

 

Plaintiff (s)

Vv. CIVIL ACTION

NO. 1:18-cv-10225-MLW
KEVIN K. McALEENAN, et al.,

 

Defendant (s)

SCHEDULING ORDER
WOLF, D.J.

This case is governed procedurally by the 1992 Amendments to the
Local Rules of the United States District Court for the District of
Massachusetts (the "Local Rules"), which implement the District's Civil
Justice Expense and Delay Reduction Plan. Counsel must, therefore,
comply with the relevant Local Rules in the litigation of this case.

It is hereby ORDERED pursuant to Fed. R. Civ. P. 16(b) and Local
Rule 16(f) that:

{ ] 1. shall respond to the Complaint by
[ ] 2. Any proposed party who has not yet been served shall be
served by . Counsel shall within 14 days thereafter file a

return of service or a statement that service has not been accomplished
and that the claims against the previously named proposed party shall
be dismissed without prejudice.

{x] 3. Any Amended Complaint, or any Motion to File additional
pleadings, shall be filed by 12 /6 /2019, and the Answer to the Complaint
shall be filed by 12/ 20/2019.

[j 4, The parties shall by make the automatic document
disclosure required by Federal Rules of Civil Procedure 26(a)(1) and
Local Rule 26.2(A) and, if applicable, disclose the information required
by Local Rule 35.1

| 5. The parties shall by make the disclosure authorized
by Federal Rules of Civil Procedure 26(a) (1) and Local Rule 26.1 (b) (1)
and (2).

[ ] 6. All dispositive motions except motions for summary judgment
shall be filed by and responses shall be filed fourteen days
thereafter pursuant to Local Rule 7.1.
Case 1:18-cv-10225-MLW Document 366-1 Filed 08/28/19 Page 2 of 3

[ ] 7. Discovery shall initially be limited to the issue(s) '
and shall be complete by

[x] 8. Counsel for the parties shall meet at least once to explore
the possibility of settlement and report to the court by 1/13/2020
the status and prospects for settlement.

If the case is not settled, the parties shall report whether they
wish to participate in mediation to be conducted by a magistrate judge
or attorney on the Court’s panel of mediators, or whether additional
discovery is needed. The parties shall identify the additional discovery
needed and propose a schedule regarding same.

[x ] 9. A status conference, which must be attended by trial counsel
with full settlement authority or with their clients, shall be held on
1/22/2020 , at 3:00 p.m.

 

 

{ J 10. A status and case management conference will be held by
Magistrate Judge on a date to be scheduled by
him/her in

[] 11. Parties shall by / of designate experts, serve expert
reports, and disclose the information described in Fed. R. Civ. P.
26(a) (2), concerning each expert. Responses to expert reports are due
/_f .

[x] 12. All discovery shall be complete by _2/28/2020.

[x] 13. Counsel for the parties shall confer and, by 3/13/2020 '
file a report as to the prospects for settlement and whether either party
feels there is a proper basis for filing a motion for summary judgment.

[x] 14. A further scheduling conference will be held on _3/24/2020 at
3:00 p.m. and must be attended by trial counsel with full settlement
authority and with their client(s). If appropriate, a schedule for
filing motions for summary judgment will be established at this
conference.

{ ] 15. A final pretrial conference will be held on at
and must be attended by trial counsel with full settlement authority or
with their client. Counsel shall be prepared to commence trial as of the
date of the final pretrial conference.

| 16. Trial shall commence on
[ ] 17. This case is hereby referred to Magistrate Judge
for all pretrial proceedings, including reports and recommendations

concerning any dispositive motions.

[] 18. Any motion for class certification shall be filed by
Any opposition to class certification motion(s) shall be filed by .
Case 1:18-cv-10225-MLW Document 366-1 Filed 08/28/19 Page 3 of 3

Any reply in support of motion(s) for class certification shall be filed
by

{] 19. A hearing on any motion for class certification shall be held
on at

 

All provisions and deadlines contained in this Order having been
established with the participation of the parties to this case, any
requests for modification must be presented to the judge or magistrate
judge, if referred for case management proceedings. Any requests for
extension will be granted only for good cause shown supported by
affidavits, other evidentiary materials, or reference to pertinent
portions of the record. The request shall be made by motion and shall
contain the reasons for the request, a summary of the discovery which
remains to be taken, and a date certain when the requesting party will
complete the additional discovery.

Counsel are encouraged to seek an early resolution of this matter.
Additional case management conferences may be scheduled by the Court or
upon the request of counsel.

By the Court,
Magdalena A. Loret

8/28/2019 /s/Magdalena A. Loret
Date Deputy Clerk

 
